Case 1:15-cev-02739-LAP Document 134 Filed 12/20/19 Page 1 of 2

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

FOUR TIMES SQUARE
FIRM/AFFILIATE OFFICES

NEW YORK §£OO36-6522 ——
BOSTON

CHICAGO

 

 

 

 

 

TEL: (212) 735-3000 HOUSTON
FAX: (212) 735-2000 LOS ANGELES
PALO ALTO
www.skadden.com WASHINGTON, D.C.
DIRECT DIAL WILMINGTON
212.735.7852 —
DIRECT FAK BRUSSELS
GL7.777.7852 FRANKFURT
EMAIL ADDRESS. HONG KONG
SCOTT. MUSOFF@SKADDEN,COM LONDON
. moscow
MUNICH
PARIS
SAO PAULO
December 16, 2019 SEOUL
SHANGHAI
SINGAPORE
TaKYO
TORONTO

 

Via ECF

Hon. Loretta A. Preska %

United States District Court!

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse WH. EIA GA
500 Peari Street I LORETTA . PRESEA

New York, NY 10007 . UMITED STATES DISTR:
h2 bo (i 7 ICT JUBGE

RE: Petersen Energia Inversora, S.A.U. v. Argentine
Republic, No. 15-cv-02739; Eton Park Capital Mgmt.,
LP. v. Argentine Republic, No. 16-cv-08569

  

Dear Judge Preska:

We write on behalf of the Argentine Republic with respect to the above-
captioned actions. Pursuant to Rule 1.E of Your Honor’s Individual Rules of
Practice, due to the transition of government, the Argentine Republic respectfully
writes to request an extension until March 16, 2020 for a reply brief in connection
with Defendants’ Joint Motion to Dismiss for Forum Non Conveniens (the “FNC
Motion”). (Petersen ECF No, 125; Eton Park ECF No, 66.) Defendant YPF
consents to this request. Plaintiffs do not consent and have indicated that they will
file a response.

Pursuant to the briefing schedule this Court ordered on July 24, 2019,
Defendants filed the FNC Motion on August 30, 2019. (Petersen ECF No. 110; Eton
Park ECF No. 51.) On September 17, 2019, Your Honor sua sponte adjourned the
briefing schedule, extending Plaintiffs’ opposition from October 30, 2019 to
December 7, 2019, and setting Defendants’ time to reply to January 7, 2020. On
December 6, 2019, Plaintiffs filed their opposition, which included four Argentine

 
Case 1:115-cv-02739-LAP Document132 Aled I2Z/PO19 Page 2 aff 2

Hon. Loretta A. Preska
December 16 2019
Page 2

expert reports and declarations of several fact witnesses. (Petersen ECF Nos. 126-
29; Eton Park ECF Nos. 67-70.) In addition to the need for time to consider this
voluminous submission, the reply submission by the Argentine Republic may require
hew government officials and experts to take positions and provide responsive
declarations.

In the meantime, on December 10, 2019, the new President of Argentina was
inaugurated, Given the ongoing transition in the administration and need for
adequate time for newly installed officials to be in a position to provide instructions
to counsel in this litigation, we respectfully request that the reply deadline be
extended to March 16, 2020.

We thank Your Honor for the Court’s attention to this matter.
Respectfully submitted,

/s/ Scott D. Musoff
Scott D. Musoff

cc: All counsel of record (via ECF)

 

Even absent the Republic’s transition of administration, Defendants would need a
significant extension to address the voluminous submissions by Plaintiffs (who
had over three months to respond), especially given the upcoming summer
holiday season in Argentina when potential expert and fact witnesses may be
unavailable.

 

 
